Citation Nr: 0603597	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 26, 1994, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1971 to 
April 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran an increased rating for 
his PTSD to 100 percent effective July 26, 1994.  

In the September 2005 brief, the veteran's representative 
raised a claim of clear and unmistakable error (CUE) in a 
November 1980 rating decision.  This issue is referred to the 
RO for appropriate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim for an effective date earlier than July 
26, 1994, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD) requires further development 
to ensure compliance with the notice and duty-to-assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 
2005).  

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue. 
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, however, the 
veteran was never given the section 5103(a) notice on the 
underlying claim.  Accordingly, another VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide the case.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  It is 
pointed out that the Board cannot correct this procedural due 
process deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the veteran's claim must be remanded so that he 
can be provided notice as required under 38 C.F.R. § 3.159(b) 
in written format.  The VCAA letter should tell the veteran 
of the information and evidence needed to prove his claim for 
an earlier effective date than July 26, 1994, for the grant 
of a 100 percent rating for PTSD.  

For this reason, the veteran's claim must be remanded to the 
AMC for the following actions:  

1.  The veteran should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159 (2005).  The appellant must be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim of an earlier 
effective date than July 26, 1994, for the 
grant of an 100 percent rating for PTSD, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim of an effective date 
earlier than July 26, 1994, for the grant 
of a 100 percent rating for PTSD, should 
be readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

